                                                                     CLERK'
                                                                          B OFFICE U,S.DIST.rn IRT
                                                                            AT ROANOKE,VA
                                                                                 FILED

                                                                            JIJL 13 2g19
                 IN T H E U N ITE D STATE S D ISTR ICT CO U RT JULI UDLR ERK
                 FO R TH E W ESTE RN D ISTM CT O F W RG IN IA aY:    '  ,

                              ROAN O U D IW SION                  Dw   c :


U N ITE D STATE S O F AM R KICA                )
                                               ) CaseNo.7:19-CR-14
                                               )
                                               )
D U RAN D E .BE RRY ,                          )
                                               ) By: M ichaelF.Urbansld
      D efendant.                              ) ChiefUnited StatesDisttictJudge
                                       O RD E R

      Tlais m atter com es before the court on two m otions filed by defendantD urand E .

Berry:(1)amodon seeldng clismissalofthe Indictment,ECF No.33;and (2)a modon
seeking a billofpao culars from the governm ent,seténg fozth the speciûc prior convicdon

or convicdons defendant is tequired to register under the Sex O ffender Registradon and

Notm cationAct(<<SOlkNA''),34 U.S.C.jé0901,ECF No.32.TheUnitedStatesresponded
tob0th modonsonJuly 12,2019.ECF No.41.Theseissuesarenow ripe.


      The Indictnent chazges defendant with Tfhaving traveled in interstate and foreign

commerce, ...knowingly failging) to regl
                                       'ster and update llis registradon''Plztsuant to
SORNA .ECF N o.12.D efendant m oved to dismiss the lndictm ent in tltis case on the

grounds that the pzior convicéons he presum es require him to so register predate the

enactm ent of SO RN A and that Congress Tfurllaw fully and unconsdttzdonally delegated

legislaéve authodty to the Attorney G eneral to deterznine the retroacdvity of SO RN A to

pre-enac% entoffenders.':ECF N o.33 at 2.D efendantconceded that the Fourth Circtzit

had ruléd againstthisargumentin the unpublished opinion United Statesv.Bm ns,No.09-
4909,2011WL 970644 (4th Cir.March 21,2011),butpointed outthat,atthedmeofthe
filing ofhism otion,thequestion waspending beforetheSuprem eCoutt.

      A s the Urzited States pointed outin its response to the m otion,the Suprem e Court

hassince tnzled on tlzisissuein Gund v.United States,588U .S.   -   (2019).ECF No.41.The
Suprem e Court held unequivocally in its opinion that the delegation of authority to the

Attorney G enezal to detetm ine the rettoacdve application of SO RN A to sex offenders

convicted before its enactm ent ffeasily passes consétudonalm uster.''ld. at 1.This rtzling

upheld thatofthe Fourth Circuitin Btuns and exdnguishesany argum entdefendantm ight

m ake to disnlissthe lndictnenton unconsétudonaldelegation grounds.

       D efendant'sm oéon to ctisrnissthe Indictm ent,ECF N o.33,isD EN IED .

                                            II.

       UnderRule 7(i) ofthe FederalRulesofCriminalProcedure,ffltjhe couttmay direct
the governm ent to flle a bill of particulars'' to ffenable a defendant to obtain suffkient

inform ation on the natazre ofthecharge againsthim so thathem ay prepate forttial.''Urlited

Statesv.Schembari,484 F.2d 931,934-35 (4th Ciz.1973).A bill'Tis notto be used to
provide detailed disclosure of the governm ent'sevidence in advance oftrial.''United States

v.Automated M ed.Labs.,lnc.,770 F.2d 399,405 (4th Cir.1985).Furthermore,a billof
particulars is unnecessal'y if the indictm entprovides fair and.sufficientinform ation on the

chargesbroughtagainstthe defendant.Urlited Statesv.Butler,885 F.2d 195,199 (4th Cir.
1989).Finally,arlindictm entthatcould be deemed insuflicientin the ntzmberofdetailsit
provides m ight stillbe ctzred during the subsequent discovery process. See e. ., United

Statesv.Najera,585F.App'x 185,185 (4th Cir.2014)rfBecausetheGovvrnmentprovided

                                             2
Najerawith fulldiscoveryand because Najera failed to show thathe suffered any unfair
sum tise,we conclude thatthe districtcourtdid notabuse its discretion in deterrnining that

this was a discovery issue and denying the motion for a bill of particlalars.'') (citation
om itted);United Statesv.Soc' oflnde .Gasoline M atltetersofAm.,624 F.2d 461,466
(4th Cir.1979)(<fW efind no metitin thedefendants'chargethatthetrialcouttimpropeêly
denied theitrequestforam ore detailed billofparticulars ....the G overnm entsupplied the

defendantswith copiesofallgrand jtzt'ytestimony,accesstoalldocumentssubpoenaed from
non-defendants;alldocum entsvoluntarily sublnitted to the G overnm entby third patéesin

thecourseoftheinvestigation;and allavailableBradymaterial.').
      The couttfindsno reason to orderabillofparéculazs from thegovernm ent.First,as

can be read in defendant's m otion to dism iss the lndictm ent,defendant understands that

fftlae governm entw111allege thatM r.Berry iszequired to zegister under SO RN A due to llis

1984 G eorgia convictionsfor rape and sodom y.''ECF N o.33.Second,asthe United States

argues in its response,the govetnm ent has provided open ftle discovery in tlzis case apd,

since the filing of defendant's m otion,has cortesponded with defendant to clatify wlnich

priorconvicéonsnecessitated SOILNA registtadon.See ECF &o.41 at5 (<fln an.emailto
defensecounseldatedJune 11,2019,thegovernmentclarified,in writing,thatDefendantis
requized toregistezin b0tlzGeorgiaand Nevada.').Tl'
                                                  zisexchangeofinfozmation moretlaan
elim inates any possible need fot a bill of pardculars. See U nited States v. B td, N o.

1:07CR0005,2007 W L 773924,at*1 (W .D.Va.Mar.12,2007) (ffThe government has
confirm ed thatitwillengagein extensive voluntary disclostue in thiscase.Such disclosureis




                                            3
an important factor to consider in deciding whether to order a bill of pardclzlats.').
D efendant'sm odoh,ECF N o.32,isD EN IE D .

                                        111.


      Foz the reasons explained above,the courtD EN IE S Berry's M otion for D ismissal

ofthe lndic% ent,ECF N o.33,and M otion foraBiIIofPe ctzlars,ECF N o.32.

      Itisso O RD E RED .


                                       swtèt-d, ov - /n- wo /î
                                  /w/          *.           '      &-s ..

                                       M ichaelF.Urbansld
                                       ClliefUnitedStatesDistdctludge




                                          4
